  Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 1 of 31 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF DELAWARE


 CHERVON (HK) LIMITED,                        )
 CHERVON NORTH AMERICA INC.,                  )
                                              )
                Plaintiffs,                   )    Civil Action No.:
                                              )
        v.                                    )    Jury Trial Demanded
                                              )
 ONE WORLD TECHNOLOGIES, INC.,                )
 TECHTRONIC INDUSTRIES CO.                    )
 LTD.,                                        )
                                              )
                Defendants.                   )


                      COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiffs Chervon (HK) Limited and Chervon North America Inc. (collectively

“Plaintiffs” or “Chervon”), by their undersigned counsel, and for their Complaint against

Defendants One World Technologies, Inc. and Techtronic Industries Co. Ltd. (collectively,

“Defendants”) hereby allege as follows:

                              SUMMARY OF NATURE OF ACTION

       1.      This is a civil action for patent infringement arising under the patent laws of the

United States, 35 U.S.C. § 1 et seq. Plaintiffs assert infringement of six patents relating to lawn

mower technology embodied by their EGO brand of lawn mowers, including but not limited to the

EGO Power+ Mower Model No. LM2100SP.

                                            PARTIES

       2.      Plaintiff Chervon (HK) Limited (“Chervon HK”) is a Hong Kong company having

a place of business at Room 803B, 8/F Allied Kajima Building, 138 Gloucester Road, Wan Chai,

Hong Kong.




                                                  -1-
   Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 2 of 31 PageID #: 2



       3.      Plaintiff Chervon North America Inc. (“Chervon NA”) is a corporation organized

under the laws of the State of Delaware with its principal place of business at 1203 East

Warrenville Road, Naperville, Illinois 60563.

       4.      On information and belief, Defendant One World Technologies, Inc. (“One

World”) is a corporation organized under the laws of the State of Delaware with its principal place

of business at 1428 Pearman Dairy Road, Anderson, South Carolina 29625.

       5.      On information and belief, Defendant Techtronic Industries Co. Ltd. (“TTI”) is a

Hong Kong corporation with its principal place of business located at 24/F CDW Building, 388

Castle Peak Road, Tsuen Wan, New Territories, Hong Kong.

       6.      Defendants make, sell, offer for sale in the United States, and/or import into the

United States, lawn mowers under the brand name Ryobi.

                                 JURISDICTION AND VENUE

       7.      This Court has subject matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

       8.      This Court has personal jurisdiction over Defendants because Defendants engage

in business within this District, Defendants have committed acts of infringement in violation of 35

U.S.C. § 271 in this District, and Defendants have placed infringing products into the stream of

commerce, through an established distribution channel, with the knowledge and/or understanding

that such products are shipped into, sold, and/or used in this District. These acts have caused injury

to Plaintiffs within this District and continue to cause injury to Plaintiffs within this District.

Defendants derive substantial revenue from the sale of infringing products distributed within this

District. Defendants expect or should reasonably expect their actions to have consequences within

this District and Defendants derive substantial revenue from interstate commerce.




                                                -2-
   Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 3 of 31 PageID #: 3



       9.      As to One World, venue is proper in this district under 28 U.S.C. §§ 1391 and

1400(b), because, among other reasons, One World resides in this district through its incorporation

in this District and has committed acts of infringement in this District.

       10.     As to TTI, venue is proper in this district under 28 U.S.C. § 1391 because TTI is a

foreign corporation and thus may be sued in any judicial district.

                                    COUNT I
                      INFRINGEMENT OF U.S. PATENT NO. 9,060,463

       11.     Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as though fully set forth herein.

       12.     Plaintiff Chervon HK is the owner of all rights and interests in U.S. Patent No.

9,060,463, entitled “Lawnmower with Operation Protection and Safety Switch Mechanism

Thereof” (“the ‘463 patent”), which was duly and lawfully issued by the United States Patent and

Trademark Office on June 23, 2015. A true and correct copy of the ‘463 patent is attached as

Exhibit A and made a part hereof.

       13.     Plaintiff Chervon NA is an exclusive licensee of the ‘463 patent with a right to

enforce the patent.

       14.     The ‘463 patent lists Toshinari Yamaoka, Fangjie Nie, Haishen Xu, and Xiandian

Shao as inventors.

       15.     Plaintiffs have complied with the statutory marking requirements of 35 U.S.C. §

287 and have marked their commercial embodiments of the ‘463 patent since 2016.

       16.     Defendants have at no time been licensed under the ‘463 patent.

       17.     Defendants have infringed and continue to infringe one or more claims of the ‘463

patent, literally and/or under the doctrine of equivalents, by their manufacture, use, sale,

importation, and/or offer for sale of certain lawn mowers that embody one or more claims of the



                                                -3-
   Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 4 of 31 PageID #: 4



‘463 patent, including but not limited to the following lawn mower products: RY40108; RY40109;

RY40LM03; RY40LM10-Y.

       18.       By way of example, Claim 1 of the ‘463 patent recites as follows:

A slide-triggered safety switch mechanism, comprising:
       an inner pipe and a pipe sleeve capable of movement relative to each other wherein the
       inner pipe is equipped with a safety shift structure; and
       a safety switch assembly mounted inside the pipe sleeve wherein the safety switch
       assembly comprises a safety switch and a trigger assembly configured to trigger the safety
       switch when the safety shift structure of the inner pipe is moved relative to the pipe sleeve
       from a safety location and to reset the safety switch when the safety shift structure returns
       to the safety location.

       19.       Defendants’ RY40108; RY40109; RY40LM03; and RY40LM10-Y lawn mower

products include each and every limitation of one or more claims of the ‘463 patent, including at

least Claim 1.

       20.       By way of example, Defendants’ RY40108 and RY40109 lawn mowers meet each

and every limitation of Claim 1 of the ‘463 patent as shown below:




                                                -4-
Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 5 of 31 PageID #: 5




             RY40108 and RY40109 – ‘463 Patent, Claim 1




                                  -5-
   Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 6 of 31 PageID #: 6



 A slide-triggered safety switch mechanism, Fig. 1a and Fig. 1b show a slide-triggered safety
 comprising:                                switch mechanism.


 an inner pipe and a pipe sleeve capable of         Fig. 1a and Fig. 1b show an inner pipe 3 and a
 movement relative to each other wherein the        pipe sleeve 2 capable of movement relative to
 inner pipe is equipped with a safety shift         each other, and the inner pipe 3 is equiped with
 structure; and                                     a safety shift structure 4.
 a safety switch assembly mounted inside the        Fig. 1a and Fig. 1b show a safety switch 6 and a
 pipe sleeve wherein the safety switch              trigger assembly 5 mounted inside the pipe
 assembly comprises a safety switch and a           sleeve 2, and the trigger assembly 5 is
 trigger assembly configured to trigger the         configured to trigger the safety switch 6 when
 safety switch when the safety shift structure      the safety structure 4 of the inner pipe 3 is moved
 of the inner pipe is moved relative to the pipe    relative to the pipe sleeve 2 from a safety
 sleeve from a safety location and                  location.
 to reset the safety switch when the safety         Fig. 1a and Fig. 1b show a trigger assembly 5
 shift structure returns to the safety location.    configured to reset the safety switch 6 when the
                                                    safety shift structure 4 returns to the safety
                                                    location (the position shown in Fig. 1a).

         21.   Defendants’ infringement of the ‘463 patent is willful and deliberate, and entitles

Plaintiffs to increased damages pursuant to 35 U.S.C. § 284 and to attorneys’ fees and costs

incurred in prosecuting this action pursuant to 35 U.S.C. § 285. Since 2016 when Plaintiffs began

marking their commercial embodiments and/or at least as of the date of this Complaint, Defendants

have had knowledge of the ‘463 patent. Defendants have infringed and continue to infringe the

‘463 patent despite a high likelihood that their actions constituted infringement.

         22.   Plaintiffs have been injured and damaged by Defendants’ infringement of the ‘463

patent. Defendants’ infringement has caused, and will continue to cause, irreparable harm to

Plaintiffs, for which Plaintiffs have no adequate remedies at law, unless and until enjoined by this

Court.

                                    COUNT II
                      INFRINGEMENT OF U.S. PATENT NO. 9,596,806

         23.   Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as though fully set forth herein.



                                                   -6-
   Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 7 of 31 PageID #: 7



       24.       Plaintiff Chervon HK is the owner of all rights and interests in U.S. Patent No.

9,596,806, entitled “Control System for Controlling the Operation of a Gardening Tool” (“the ‘806

patent”), which was duly and lawfully issued by the United States Patent and Trademark Office

on March 21, 2017. A true and correct copy of the ‘806 patent is attached as Exhibit B and made

a part hereof.

       25.       Plaintiff Chervon NA is an exclusive licensee of the ‘806 patent with a right to

enforce the patent.

       26.       The ‘806 patent lists Toshinari Yamaoka, Fangjie Nie, and Haishen Xu as

inventors.

       27.       Plaintiffs have complied with the statutory marking requirements of 35 U.S.C. §

287 and have marked their commercial embodiments of the ‘806 patent since 2017.

       28.       Defendants have at no time been licensed under the ‘806 patent.

       29.       Defendants have infringed and continue to infringe one or more claims of the ‘806

patent, literally and/or under the doctrine of equivalents, by their manufacture, use, sale,

importation, and/or offer for sale of certain lawn mowers that embody one or more claims of the

‘806 patent, including but not limited to the following lawn mower products: RY40108 and

RY40109.

       30.       By way of example, Claim 1 of the ‘806 patent recites as follows:

A gardening tool, comprising:
      a main body at least having a functional accessory and a motor for driving the functional
      accessory;
      a handle rotatably connected to the main body and at least having one operation assembly
      for being operated by a user to control the motor when the handle is located in a
      predetermined position; and
      a control system for preventing the motor from being controlled by the operation assembly
      and halting the motor when the handle is located out of the predetermined position, the
      control system comprising:
              a first control device configured to be controlled by the operation assembly, and



                                                -7-
  Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 8 of 31 PageID #: 8



               a second control device disposed at a position proximate to a shaft of the handle and
               configured to be controlled according to the rotating position of the handle wherein
               when the handle rotates to the designated position relative to the main body, the
               second control device unlocks the first control device so that the first control device
               allows starting of the motor, and when the handle rotates to a position other than
               the designated position relative to the main body, the second control device locks
               the first control device so that the first control device is not allowed to start the
               motor, and
               wherein the second control device comprises at least one of a switch connected to
               the power supply circuit or a signal source device for sending a control signal to the
               power supply circuit.

       31.     Defendants’ RY40108 and RY40109 lawn mower products include each and every

limitation of one or more claims of the ‘806 patent, including at least Claim 1.

       32.     By way of example, Defendants’ RY40108 and RY40109 lawn mowers meet each

and every limitation of Claim 1 of the ‘806 patent as shown below:




                                                -8-
Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 9 of 31 PageID #: 9




             RY40108 and RY40109 – ‘806 Patent, Claim 1




                                  -9-
Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 10 of 31 PageID #: 10



A gardening tool, comprising:                       Fig. 1a shows a gardening tool:




a main body at least having a functional            The gardening tool has a main body at least
accessory and a motor for driving the               having a mowing blade and a motor for driving
functional accessory;                               the mowing blade.
a handle rotatably connected to the main            Fig. 1a and Fig. 2a show the gardening tool has
body and at least having one operation              a handle 1 rotatably connected to the main body
assembly for being operated by a user to            and has one operation assembly 2 for being
control the motor when the handle is located        operated by a user to control the motor when a
in a predetermined position;                        handle is located in a safety position (the
                                                    position shown in Fig. 1a and Fig. 1b).

and a control system for preventing the motor       Fig. 1a shows the gardening tool has a control
from being controlled by the operation              system for preventing the motor from being
assembly and halting the motor when the             controlled by the operation assembly 2 and
handle is located out of the predetermined          halting the motor when the handle is located
position,                                           out of the safety position.
the control system comprising:                      The gardening tool inherently has a control
                                                    system
a first control device configured to be             The control system inherently has a first control
controlled by the operation assembly,               device configured to be controlled by the
                                                    operation assembly 2.
and a second control device disposed at a           Fig. 2b shows the control system has a safety
position proximate to a shaft of the handle         switch 3 (a second control device) disposed at a
and configured to be controlled according to        position proximate to a shaft 5 of the handle
the rotating position of the handle,                and configured to be controlled according to
                                                    the rotating position of the handle 1.
wherein when the handle rotates to the              Fig. 3a shows when the handle 1 rotates to the
designated position relative to the main body,      safety position relative to the main body and
the second control device unlocks the first         the safety switch 3 is pressed by an end portion
control device so that the first control device     of the handle 1, the second control device
allows starting of the motor,                       unlocks the first control device so that the first
                                                    control device allows starting of the motor.
and when the handle rotates to the designated       When the handle 1 rotates to a position (the
position relative to the main body, the second      position shown in Fig. 2a and Fig. 2b) other
control device unlocks the first control            than the safety position relative to the main
device so that the first control device is not      body, the safety switch 3 is not pressed or
allowed to start the motor,                         contacted by the end portion of the handle 1 so
                                                    that the second control device locks the first
                                                    control device (meaning the first control device
                                                    is not allowed to start the motor).




                                                  - 10 -
 Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 11 of 31 PageID #: 11



 and wherein the second control device Fig. 2b shows the safety switch 3 is a signal
 comprises at least one of a switch connected source device for sending a control signal to the
 to the power supply circuit or a signal source power supply circuit.
 device for sending a control signal to the
 power supply circuit.

         33.   Defendants’ infringement of the ‘806 patent is willful and deliberate, and entitles

Plaintiffs to increased damages pursuant to 35 U.S.C. § 284 and to attorneys’ fees and costs

incurred in prosecuting this action pursuant to 35 U.S.C. § 285. Since 2017 when Plaintiffs began

marking their commercial embodiments and/or at least as of the date of this Complaint, Defendants

have had knowledge of the ‘463 patent. Defendants have infringed and continue to infringe the

‘463 patent despite a high likelihood that their actions constituted infringement.

         34.   Plaintiffs have been injured and damaged by Defendants’ infringement of the ‘806

patent. Defendants’ infringement has caused, and will continue to cause, irreparable harm to

Plaintiffs, for which Plaintiffs have no adequate remedies at law, unless and until enjoined by this

Court.

                                   COUNT III
                      INFRINGEMENT OF U.S. PATENT NO. 9,826,686

         35.   Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as though fully set forth herein.

         36.   Plaintiff Chervon HK is the owner of all rights and interests in U.S. Patent No.

9,826,686, entitled “Gardening Tool” (“the ‘686 patent”), which was duly and lawfully issued by

the United States Patent and Trademark Office on November 28, 2017. A true and correct copy

of the ‘806 patent is attached as Exhibit C and made a part hereof.

         37.   Plaintiff Chervon NA is an exclusive licensee of the ‘686 patent with a right to

enforce the patent.




                                               - 11 -
 Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 12 of 31 PageID #: 12



       38.     The ‘686 patent lists Toshinari Yamaoka, Fangjie Nie, and Haishen Xu as

inventors.

       39.     Plaintiffs have complied with the statutory marking requirements of 35 U.S.C. §

287 and have marked their commercial embodiments of the ‘686 patent since 2018.

       40.     Defendants have at no time been licensed under the ‘686 patent.

       41.     Defendants have infringed and continue to infringe one or more claims of the ‘686

patent, literally and/or under the doctrine of equivalents, by their manufacture, use, sale,

importation, and/or offer for sale of certain lawn mowers that embody one or more claims of the

‘686 patent, including but not limited to the following lawn mower products: RY40108 and

RY40109.

       42.     By way of example, Claim 1 of the ‘686 patent recites as follows:

A gardening tool, comprising:
      a main body having at least a functional accessory and a motor for driving the functional
      accessory;
      a handle, rotatably connected to the main body, having at least one operation assembly for
      being operated by a user to control the motor when the handle is in a secure position;
      a locking mechanism for locking the rotating position of the handle;
      a locking member configured to engage with the locking mechanism and providing at least
      a locking structure to cause the locking mechanism to keep the handle at an accommodating
      position relative to the main body when the gardening tool is not being used; and
      a control system capable of preventing the motor from being controlled by the operation
      assembly and halting the motor when the handle is out of the secure position, the control
      system comprising:
              a first control device configured to be controlled by the operation assembly; and
              a second control device configured to be controlled according to the rotating
              position of the handle wherein, when the handle rotates to a designated position
              relative to the main body, the second control device unlocks the first control device
              so that the first control device allows starting of the motor, and, when the handle
              rotates to the accommodating position relative to the main body, the second control
              device locks the first device so that the first control device is not allowed to start
              the motor; and
              wherein the second control device comprises at least one of a switch connected to
              the power supply circuit and a signal source device for sending a control signal to
              control the motor.




                                               - 12 -
 Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 13 of 31 PageID #: 13



       43.     Defendants’ RY40108 and RY40109 lawn mower products include each and every

limitation of one or more claims of the ‘686 patent, including at least Claim 1.

       44.     By way of example, Defendants’ RY40108 and RY40109 lawn mowers meet each

and every limitation of Claim 1 of the ‘686 patent as shown below:

                    RY40108 and RY40109 – ‘686 Patent, Claim 1




                                               - 13 -
Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 14 of 31 PageID #: 14



A gardening tool, comprising:                     Fig. 1a shows a gardening tool:




a main body at least having a functional          The gardening tool has a main body at least
accessory and a motor for driving the             having a functional accessory (the mowing blade)
functional accessory;                             and a motor for driving the mowing blade.
a handle, rotatably connected to the main         Fig. 1a and Fig. 2a show the gardening tool has a
body, having at least one operation               handle 1 rotatably connected to the main body
assembly for being operated by a user to          and has one operation assembly 2 for being
control the motor when the handle is in a         operated by a user to control the motor when a
secure position;                                  handle is located in a safety position (the position
                                                  shown in Fig. 1a and Fig. 1b).

a locking mechanism for locking the               Fig. 2a shows a locking mechanism 4 for
rotating position of the handle;                  locking the rotating position of the handle.
a locking member configured to engage             Fig. 2a shows a locking member configured to
with the locking mechanism and providing          engage with the locking mechanism 4 and
at least a locking structure to cause the         providing at least a locking structure to cause the
locking mechanism to keep the handle at an        locking mechanism to keep the handle at an
accommodating position relative to the            accommodating position relative to the main
main body when the gardening tool is not          body when the gardening tool is not being used.
being used; and
a control system capable of preventing the        Fig. 1a shows the gardening tool has a control
motor from being controlled by the                system for preventing the motor from being
operation assembly and halting the motor          controlled by the operation assembly 2 and
when the handle is out of the secure              halting the motor when the handle is located out
position,                                         of the safety position.
the control system comprising:                    The gardening tool inherently has a control
                                                  system.
a first control device configured to be           The control system inherently has a first control
controlled by the operation assembly and          device configured to be controlled according to
                                                  the rotating position of the handle 1.
a second control device configured to be          Fig. 2b shows the control system has a safety
controlled according to the rotating position     switch 3 (a second control device) to be
of the handle,                                    controlled according to the rotating position of
                                                  the handle 1.
wherein, when the handle rotates to a             Fig. 3a shows when the handle 1 rotates to the
designated position relative to the main          safety position relative to the main body and the
body, the second control device unlocks the       safety switch 3 is pressed by an end portion of
first control device so that the first control    the handle 1, the second control device unlocks
device allows starting of the motor, and,         the first control device so that the first control
                                                  device allows starting of the motor.




                                                 - 14 -
 Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 15 of 31 PageID #: 15



 when the handle rotates to the                Fig. 3b shows when the handle rotates to a
 accommodating position relative to the        position (the position also shown in Fig. 2a and
 main body, the second control device locks    Fig. 2b) other than the safety position relative to
 the first device so that the first control    the main body, the safety switch 3 is not pressed
 device is not allowed to start the motor; and or contacted by the end portion of the handle 1
                                               so that the second control device locks the first
                                               control device (meaning the first control device
                                               is not allowed to start the motor).
 wherein the second control device Fig. 2b shows the safety switch 3 is a signal
 comprises at least one of a switch connected source device for sending a control signal to the
 to the power supply circuit and a signal power supply circuit.
 source device for sending a control signal to
 control the motor.

         45.   Defendants’ infringement of the ‘686 patent is willful and deliberate, and entitles

Plaintiffs to increased damages pursuant to 35 U.S.C. § 284 and to attorneys’ fees and costs

incurred in prosecuting this action pursuant to 35 U.S.C. § 285. Since 2018 when Plaintiffs began

marking their commercial embodiments and/or at least as of the date of this Complaint, Defendants

have had knowledge of the ‘686 patent. Defendants have infringed and continue to infringe the

‘686 patent despite a high likelihood that their actions constituted infringement.

         46.   Plaintiffs have been injured and damaged by Defendants’ infringement of the ‘686

patent. Defendants’ infringement has caused, and will continue to cause, irreparable harm to

Plaintiffs, for which Plaintiffs have no adequate remedies at law, unless and until enjoined by this

Court.

                                   COUNT IV
                      INFRINGEMENT OF U.S. PATENT NO. 9,986,686

         47.   Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as though fully set forth herein.

         48.   Plaintiff Chervon HK is the owner of all rights and interests in U.S. Patent No.

9,986,686, entitled “Gardening Tool” (“the ‘6686 patent”), which was duly and lawfully issued by




                                                 - 15 -
 Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 16 of 31 PageID #: 16



the United States Patent and Trademark Office on June 5, 2018. A true and correct copy of the

‘6686 patent is attached as Exhibit D and made a part hereof.

       49.     Plaintiff Chervon NA is an exclusive licensee of the ‘6686 patent with a right to

enforce the patent.

       50.     The ‘6686 patent lists Toshinari Yamaoka, Fangjie Nie, and Haishen Xu as

inventors.

       51.     Defendants had knowledge of the ‘6686 patent at least as of the date of filing of

this Complaint.

       52.     Defendants have at no time been licensed under the ‘6686 patent.

       53.     Defendants have infringed and continue to infringe one or more claims of the ‘6686

patent, literally and/or under the doctrine of equivalents, by their manufacture, use, sale,

importation, and/or offer for sale of certain lawn mowers that embody one or more claims of the

‘6686 patent, including but not limited to the following lawn mower products: RY40108 and

RY40109.

       54.     By way of example, Claim 1 of the ‘6686 patent recites as follows:

A gardening tool, comprising:
      a main body having at least a functional accessory and a motor for driving the functional
      accessory;
      a handle, rotatably connected to the main body, having at least one operation assembly for
      being operated by a user to control the motor when the handle is in a secure position
      wherein the operation assembly is capable of sliding relative to the main body; and
      a control system for sending a control signal to prevent the motor from being controlled by
      the operation assembly and halting the motor when the handle is out of the secure position,
      the control system comprising:
              a first control device configured to be controlled by the operation assembly;
              a second control device configured to be controlled according to the rotating
              position of the handle wherein, when the handle rotates to a designated rotating
              position relative to the main body, the second control device unlocks the first
              control device so that the first control device allows starting of the motor, and, when
              the handle rotates to a position other than the designated rotating position relative




                                               - 16 -
 Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 17 of 31 PageID #: 17



               to the main body, the second control device locks the first device so that the first
               control device is not allowed to start the motor; and
               a third control device configured to be controlled according to the sliding position
               of the operation assembly relative to the main body wherein, when the operation
               assembly slides to a designated sliding position, the third control device unlocks the
               first control device so that the first control device allows starting of the motor, and,
               when the operation assembly slides to a position other than the designated sliding
               position relative to the main body, the third control device locks the first device so
               that the first control device is not allowed to start the motor.

       55.     Defendants’ RY40108 and RY40109 lawn mower products include each and every

limitation of one or more claims of the ‘6686 patent, including at least Claim 1.

       56.     By way of example, Defendants’ RY40108 and RY40109 lawn mowers meet each

and every limitation of Claim 1 of the ‘6686 patent, as shown below:




                                                - 17 -
Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 18 of 31 PageID #: 18




              RY40108 and RY40109 – ‘686 Patent, Claim 1




                                   - 18 -
Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 19 of 31 PageID #: 19



A gardening tool, comprising:                        Fig. 1a shows a gardening tool.




a main body having at least a functional             Fig. 1a shows the gardening tool has a main
accessory and a motor for driving the                body at least having a functional accessory and
functional accessory;                                a motor for driving the functional accessory.
a handle, rotatably connected to the main            Fig. 1a and Fig. 2a show the gardening tool has
body, having at least one operation assembly         a handle 1 rotatably connected to the main body
for being operated by a user to control the          and has one operation assembly 2 for being
motor when the handle is in a secure position        operated by a user to control the motor when a
wherein the operation assembly is capable of         handle 1 is located in a secure position (the
sliding relative to the main body; and               position shown in Fig. 1a and Fig. 1b), wherein
                                                     the operation assembly 2 is capable of sliding
                                                     relative to the main body.

a control system for sending a control signal        Fig. 1a shows the gardening tool has a control
to prevent the motor from being controlled by        system for sending a control signal to prevent
the operation assembly and halting the motor         the motor from being controlled by the
when the handle is out of the secure position,       operation assembly 2 and halting the motor
                                                     when the handle 1 is located out of the secure
                                                     position.
the control system comprising: a first control       The control system inherently has a first control
device configured to be controlled by the            device configured to be controlled by the
operation assembly;                                  operation assembly 2.
a second control device configured to be             Fig. 2b shows the control system has a safety
controlled according to the rotating position        switch 3 (a second control device) to be
of the handle wherein,                               controlled according to the rotating position of
                                                     the handle 1.
when the handle rotates to a designated              Fig. 3a shows when the handle 1 rotates to the
rotating position relative to the main body,         safety position relative to the main body and
the second control device unlocks the first          the safety switch 3 is pressed by an end portion
control device so that the first control device      of the handle 1, the second control device
allows starting of the motor, and,                   unlocks the first control device so that the first
                                                     control device allows starting of the motor.
when the handle rotates to a position other          When the handle 1 rotates to a position (the
than the designated rotating position relative       position shown in Fig. 2a and Fig. 2b) other
to the main body, the second control device          than the safety position relative to the main
locks the first device so that the first control     body, the safety switch 3 is not pressed or
device is not allowed to start the motor; and        contacted by the end portion of the handle 1 so
                                                     that the second control device locks the first
                                                     control device (meaning the first control device
                                                     is not allowed to start the motor).




                                                   - 19 -
 Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 20 of 31 PageID #: 20



 a third control device configured to be              Fig. 3b shows a third control device configured
 controlled according to the sliding position of      to be controlled according to the sliding
 the operation assembly relative to the main          position of the operation assembly 2 relative to
 body wherein,                                        the main body.
 when the operation assembly slides to a              When the operation assembly 2 slides to a
 designated sliding position, the third control       designated sliding position, the third control
 device unlocks the first control device so that      device unlocks the first control device so that
 the first control device allows starting of the      the first control device allows starting of the
 motor, and                                           motor.
 when the operation assembly slides to a              When the operation assembly 2 slides to a
 position other than the designated sliding           position other than the designated sliding
 position relative to the main body, the third        position relative to the main body, the third
 control device locks the first device so that        control device locks the first device so that the
 the first control device is not allowed to start     first control device is not allowed to start the
 the motor.                                           motor.

         57.   Defendants’ infringement of the ‘6686 patent is willful and deliberate, and entitles

Plaintiffs to increased damages pursuant to 35 U.S.C. § 284 and to attorneys’ fees and costs

incurred in prosecuting this action pursuant to 35 U.S.C. § 285. At least as of the date of this

Complaint, Defendants have infringed and continue to infringe the ‘6686 patent despite a high

likelihood that their actions constituted infringement.

         58.   Plaintiffs have been injured and damaged by Defendants’ infringement of the ‘6686

patent. Defendants’ infringement has caused, and will continue to cause, irreparable harm to

Plaintiffs, for which Plaintiffs have no adequate remedies at law, unless and until enjoined by this

Court.

                                   COUNT V
                     INFRINGEMENT OF U.S. PATENT NO. 10,070,588

         59.   Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as though fully set forth herein.

         60.   Plaintiff Chervon HK is the owner of all rights and interests in U.S. Patent No.

10,070,588, entitled “Gardening Tool” (“the ‘588 patent”), which was duly and lawfully issued by




                                                    - 20 -
 Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 21 of 31 PageID #: 21



the United States Patent and Trademark Office on September 11, 2018. A true and correct copy

of the ‘588 patent is attached as Exhibit E and made a part hereof.

       61.     Plaintiff Chervon NA is an exclusive licensee of the ‘588 patent with a right to

enforce the patent.

       62.     The ‘588 patent lists Toshinari Yamaoka, Fangjie Nie, and Haishen Xu as

inventors.

       63.     Defendants had knowledge of the ‘588 patent at least as of the date of filing of this

Complaint.

       64.     Defendants have at no time been licensed under the ‘588 patent.

       65.     Defendants have infringed and continue to infringe one or more claims of the ‘588

patent, literally and/or under the doctrine of equivalents, by their manufacture, use, sale,

importation, and/or offer for sale of certain lawn mowers that embody one or more claims of the

‘588 patent, including but not limited to the following lawn mower products: RY40108; RY40109;

RY40LM10-Y; and RY40LM03.

       66.     By way of example, Claim 1 of the ‘588 patent recites as follows:

A mower, comprising:
     a main body including a motor for driving a mowing blade to rotate;
     an operation assembly for being operated by a user to activate the motor;
     a handle rotatably connected to the main body and including a plurality of telescopic
     members slidably connected to each other; and
     a control device for sending a control signal to cause the motor to be activated by the
     operation assembly when one of the plurality of telescopic members is caused to be moved
     to a predetermined position relative to another one of the plurality of telescopic members
     or to prevent the motor from being activate by the operation assembly when the one of the
     plurality of telescopic members is caused to be moved away from the predetermined
     position relative to the another one of the plurality of telescopic members.




                                              - 21 -
 Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 22 of 31 PageID #: 22



       67.       Defendants’ RY40108; RY40109; RY40LM10-Y; and RY40LM03 lawn mower

products include each and every limitation of one or more claims of the ‘588 patent, including at

least Claim 1.

       68.       By way of example, Defendants’ RY40108 and RY40109 lawn mowers meet each

and every limitation of Claim 1 of the ‘588 patent as shown below:




                                             - 22 -
Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 23 of 31 PageID #: 23




              RY40108 and RY40109 – ‘588 Patent, Claim 1




                                   - 23 -
 Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 24 of 31 PageID #: 24



 A mower, comprising:                            Fig. 1a shows a mower.




 a main body including a motor for driving a Fig. 1a shows the mower has a main body
 mowing blade to rotate;                     including a motor for driving a mowing blade to
                                             rotate.
 an operation assembly for being operated by Fig. 1a shows the mower has an operation
 a user to activate the motor;               assembly 2 for being operated by a user to
                                             control the motor.

 a handle rotatably connected to the main        Fig. 1a and Fig. 2a show the mower has a
 body and including a plurality of telescopic    handle 1 rotatably connected to the main body
 members slidably connected to each other;       and includes an outer pipe and an inner pipe
 and                                             slidably connected to each other.
 a control device for sending a control signal   Fig. 3b shows the mower has a control device
 to cause the motor to be activated by the       (including a switch positioned between the
 operation assembly when one of the plurality    outer pipe and the inner pipe) for sending a
 of telescopic members is caused to be moved     control signal to cause the motor to be activated
 to a predetermined position relative to         by the operation assembly 2 when the outer
 another one of the plurality of telescopic      pipe is caused to be moved to a predetermined
 members or                                      position (safety position) relative to the inner
                                                 pipe.
 to prevent the motor from being activate by     Fig. 3b shows the switch is capable of
 the operation assembly when the one of the      preventing the motor from being controlled by
 plurality of telescopic members is caused to    the operation assembly 2 and when the outer
 be moved away from the predetermined            pipe is caused to be moved away from the
 position relative to the another one of the     predetermined position (safety position)
 plurality of telescopic members.                relative to the inner pipe.

       69.     Defendants’ infringement of the ‘588 patent is willful and deliberate, and entitles

Plaintiffs to increased damages pursuant to 35 U.S.C. § 284 and to attorneys’ fees and costs

incurred in prosecuting this action pursuant to 35 U.S.C. § 285. At least as of the date of this

Complaint, Defendants have infringed and continue to infringe the ‘588 patent despite a high

likelihood that their actions constituted infringement.

       70.     Plaintiffs have been injured and damaged by Defendants’ infringement of the ‘588

patent. Defendants’ infringement has caused, and will continue to cause, irreparable harm to




                                               - 24 -
 Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 25 of 31 PageID #: 25



Plaintiffs, for which Plaintiffs have no adequate remedies at law, unless and until enjoined by this

Court.

                                   COUNT VI
                      INFRINGEMENT OF U.S. PATENT NO. 9,648,805

         71.   Plaintiffs repeat and re-allege each and every allegation of the foregoing paragraphs

as though fully set forth herein.

         72.   Plaintiff Chervon HK is the owner of all rights and interests in U.S. Patent No.

9,648,805, entitled “Locking Device, Telescopic Rob and Mower Comprising the Locking

Device” (“the ‘805 patent”), which was duly and lawfully issued by the United States Patent and

Trademark Office on May 16, 2017. A true and correct copy of the ‘805 patent is attached as

Exhibit F and made a part hereof.

         73.   Plaintiff Chervon NA is an exclusive licensee of the ‘805 patent with a right to

enforce the patent.

         74.   The ‘805 patent lists Fangjie Nie and Qian Liu as inventors.

         75.   Defendants had knowledge of the ‘805 patent at least as of the date of filing of this

Complaint.

         76.   Defendants have at no time been licensed under the ‘805 patent.

         77.   Defendants have infringed and continue to infringe one or more claims of the ‘805

patent, literally and/or under the doctrine of equivalents, by their manufacture, use, sale,

importation, and/or offer for sale of certain lawn mowers that embody one or more claims of the

‘805 patent, including but not limited to the following lawn mower products: RY40108 and

RY40109.




                                               - 25 -
 Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 26 of 31 PageID #: 26



       78.     By way of example, Claim 1 of the ‘805 patent recites as follows:

1. A mower, comprising:
       a main body;
       four wheels supporting the main body; and
       a handle connected to the main body, the handle comprising a telescopic rod, wherein the
telescopic rod comprises:
               an inner tube;
               an outer tube; and
               a locking device, wherein the inner tube is slidably connected to the outer tube, the
       locking device locking the relative position between the inner tube and the outer tube,
       wherein the locking device comprises:
                       a pivoting shaft;
                       an operating lever;
                       a base; and
                       a repulsion generating member,
                       the base being sleeved on the outer tube and the pivoting shaft being
               arranged on the base, a first end of the operating lever being provided with a locking
               member for rotating around the pivoting shaft relative to the base, the repulsion
               generating member being arranged between the base and the operating lever and
               generating a repulsion force for application to the operating lever during the
               movement of the operating lever from the releasing position to the locking position,
               wherein the inner tube has a first through hole and the outer tube has a cooperating
       second through hole, the operating lever further comprises a locking reinforcement member
       for engagement with the first through hole and the second through hole simultaneously
       when the first through hole and the second through hole are aligned and the locking member
       is moved towards the locking position, and
               wherein a second end of the operating lever opposite to the first end of the locking
       member is provided with a friction portion, and when the operating lever is rotated to the
       locking position the friction portion is frictionally engaged with the outer wall of the base.

       79.     Defendants’ RY40108 and RY40109 lawn mower products include each and every

limitation of one or more claims of the ‘805 patent, including at least Claim 1.

       80.     By way of example, Defendants’ RY40108 and RY40109 lawn mowers meet each

and every limitation of Claim 1 of the ‘805 patent as shown below:




                                               - 26 -
Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 27 of 31 PageID #: 27




                   RY40108 and RY40109 – ‘805 Patent, Claim 1


                                                                    friction portion 10
             handle 1                           operating lever 4
                                          Fig. 1b                              locking Repulsion
                                                                              member 7 generating
                                                                                       member 6




                                                                                          Fig. 1c


                   Fig. 1a
                                                      locking reinforcement
    Locking device 2         base 5                         member 9

                                                                                through holes 8


                                                                    pivoting shaft 3




                                      Fig. 1d




                                        - 27 -
Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 28 of 31 PageID #: 28



1. A mower, comprising                         Fig. 1a shows a mower.




a main body;                                   Fig. 1a shows the mower has a main body.
four wheels supporting the main body;          Fig. 1a shows the mower has four wheels
                                               supporting the main body.

and a handle connected to the main body,        The mower has a handle 1 connected to the
                                                main body.
the handle comprising a telescopic rod, The handle 1 comprises a telescoping rod with
wherein the telescopic rod comprises: an an inner tube and an outer tube.
inner tube; an outer tube;
and a locking device, wherein the inner tube Fig. 1a shows the mower includes a locking
is slidably connected to the outer tube, the device 2 and the inner tube is slidably
locking device locking the relative position connected to the outer tube, the locking device
between the inner tube and the outer tube,      2 locking the relative position between the inner
                                                tube and the outer tube.
wherein the locking device comprises: a Fig. 1c shows the locking device 2 includes a
pivoting shaft;                                 pivoting shaft 3.
an operating lever;                             Fig. 1c shows the locking device 2 includes an
                                                operating lever 4.
a base;                                         Fig. 1b shows the locking device 2 includes a
                                                base 5.
and a repulsion generating member,              Fig. 1c shows the locking device 2 includes a
                                                repulsion generating member 6 located
                                                proximate to the pivoting shaft 3 and biasing
                                                the operating lever 4 towards an unlocked
                                                position.
the base being sleeved on the outer tube and The base 5 is sleeved on the outer tube of the
the pivoting shaft being arranged on the handle 1 and the pivoting shaft 3 is arranged on
base, a first end of the operating lever being the base 5. A first end of the operating lever 4
provided with a locking member for rotating is provided with a locking member 7 that
around the pivoting shaft relative to the base, rotates around the pivoting shaft 3 relative to
the repulsion generating member being the base 5. The repulsion generating member 6
arranged between the base and the operating is arranged between the base 5 and the
lever and generating a repulsion force for operating lever 4 and generates a repulsion
application to the operating lever during the force for application to the operating lever 4
movement of the operating lever from the during movement of the operating lever 4 from
releasing position to the locking position,     the releasing position (Fig. 1c) to the locking
                                                position (Fig. 1d).




                                             - 28 -
 Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 29 of 31 PageID #: 29



 wherein the inner tube has a first through         The inner tube of the handle 1 has a first
 hole and the outer tube has a cooperating          through hole 8 and the outer tube of the handle
 second through hole, the operating lever           1 has a cooperating second through hole 8. The
 further comprises a locking reinforcement          operating lever 4 comprises a locking
 member for engagement with the first               reinforcement member 9 for engagement with
 through hole and the second through hole           the first and second through holes 8
 simultaneously when the first through hole         simultaneously when the through holes 8 are
 and the second through hole are aligned and        aligned and the locking member 7 is moved
 the locking member is moved towards the            towards the locking position.
 locking position, and
 wherein a second end of the operating lever        The second end of the operating lever 4 is
 opposite to the first end of the locking           provided with a friction portion 10 and when
 member is provided with a friction portion,        the operating lever 4 is rotated to the locking
 and when the operating lever is rotated to the     position (Fig. 1d) the friction portion 10 is
 locking position the friction portion is           frictionally engaged with the outer wall of the
 frictionally engaged with the outer wall of        base 5.
 the base.


         81.   Defendants’ infringement of the ‘805 patent is willful and deliberate, and entitles

Plaintiffs to increased damages pursuant to 35 U.S.C. § 284 and to attorneys’ fees and costs

incurred in prosecuting this action pursuant to 35 U.S.C. § 285. At least as of the date of this

Complaint, Defendants have infringed and continue to infringe the ‘805 patent despite a high

likelihood that their actions constituted infringement.

         82.   Plaintiffs have been injured and damaged by Defendants’ infringement of the ‘805

patent. Defendants’ infringement has caused, and will continue to cause, irreparable harm to

Plaintiffs, for which Plaintiffs have no adequate remedies at law, unless and until enjoined by this

Court.

                                    PRAYER FOR RELIEF

         WHEREFORE, Plaintiffs pray for entry of a judgment in their favor and against

Defendants as follows:




                                                  - 29 -
 Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 30 of 31 PageID #: 30



           A.     Finding that Defendants have infringed one or more claims of the ‘463 patent, ‘806

patent, ‘686 patent, ‘6686 patent, ‘588 patent, and ‘805 patent and that such infringement has been

willful;

           B.     Preliminarily and permanently enjoining Defendants, their officers, directors,

employees, agents, subsidiaries, licensees, servants, successors and assigns, and any and all

persons acting in privity or in concert or participation with Defendants from further infringement

of the ‘463 patent, ‘806 patent, ‘686 patent, ‘6686 patent, ‘588 patent, and ‘805 patent under 35

U.S.C. § 283;

           C.     Awarding Plaintiffs damages adequate to compensate Plaintiffs for Defendants’

infringement of the ‘463 patent, ‘806 patent, ‘686 patent, ‘6686 patent, ‘588 patent, and ‘805 patent

along with pre- and post-judgment interest, and trebling such damages under 35 U.S.C. § 284;

           D.     Finding that this case is an exceptional case under 35 U.S.C. § 285, and awarding

Plaintiffs their attorneys’ fees, costs, and expenses incurred in this action;

           E.     Awarding Plaintiffs their actual and compensatory damages; and

           F.     Awarding to Plaintiffs such other and further relief as the Court deems just and

proper.

                                          JURY DEMAND

           Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiffs demand a trial by

jury on all issues triable by jury.




                                                 - 30 -
Case 1:19-cv-01293-LPS Document 1 Filed 07/11/19 Page 31 of 31 PageID #: 31



                                      GREENBERG TRAURIG, LLP


OF COUNSEL:                           /s/ Benjamin J. Schladweiler
                                      Benjamin J. Schladweiler (#4601)
Michael A. Nicodema                   Greenberg Traurig, LLP
Greenberg Traurig, LLP                The Nemours Building
500 Campus Drive Ste. 400             1007 North Orange Street, Suite 1200
Florham Park, NJ 07932                Wilmington, DE 19801
T-973.360.7900/F-973.301.8410         T-302.661.7352

James J. Lukas, Jr.
Matthew S. Levinstein                 Attorneys for Plaintiffs
Callie J. Sand
Benjamin P. Gilford
Greenberg Traurig, LLP
77 West Wacker Drive, Ste. 3100
Chicago, IL 60601
T-312.456.8400/F-312.456.8435



Dated: July 11, 2019




                                   - 31 -
